Citation Nr: 0802893	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  01-02 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of right ankle sprain, prior to February 27, 2004.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of right ankle sprain, from February 27, 2004.

(The issue of entitlement to service connection for a low 
back disorder will be concurrently addressed in a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  Additionally, the veteran had active duty 
for training (ACDUTRA) from July 9, 2002 to July 23, 2002.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The August 2003 rating decision granted service-connected for 
residuals of a right ankle sprain and assigned a 
noncompensable evaluation, effective May 9, 2003.  A March 
2004 rating decision, effectuating a March 2004 statement of 
the case, increased the evaluation of the veteran's service-
connected residuals of a right ankle sprain to 10 percent, 
effective February 27, 2004.

In March 2007, the appellant testified during a Central 
Office hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record. The 
veteran submitted additional evidence at the hearing with a 
written waiver of RO consideration, which was signed by the 
veteran.  38 C.F.R. § 20.1304 (2007).

For the reason indicated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.

The Board also points out that the issue of entitlement to 
service connection for a low back disorder will be 
concurrently addressed in a separate decision by a panel of 
Veteran Law Judges, two of whom conducted separate Board 
hearings regarding the claim in August 2002 and March 2007.


REMAND

The veteran is seeking an increased initial disability rating 
for his service-connected residuals of a right ankle sprain.

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  

In November 2007, the veteran's representative submitted a 
statement indicating that the veteran had recently been 
awarded disability benefits from the Social Security 
Administration (SSA) on October 15, 2007.  He also requested 
that the VA attempt to obtain these records on behalf of the 
veteran. Thus, an attempt should be made by the RO, with the 
assistance of the veteran, to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected residuals of a right 
ankle sprain during the course of this 
appeal.  The RO must then obtain copies 
of the related medical records that are 
not already in the claims folder.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The RO must also contact SSA and 
obtain copies of all medical and other 
records considered by SSA in awarding the 
veteran disability benefits in October 
2007.  Copies of all related SSA records 
must also be obtained and associated with 
the claims folder.  If records are not 
available, a note to that effect must be 
included in the veteran's claims folder.  

3.  Based upon a review of any newly 
obtained evidence, the RO should consider 
whether a new VA examination is necessary 
to ascertain the current severity of the 
veteran's service-connected residuals of 
a right ankle sprain.

4.  Thereafter, the RO must review the 
veteran's claims on appeal, considering 
all of the evidence in the veteran's 
claims folders.  If any claim remains 
denied, the RO must provide the veteran 
and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



